Citation Nr: 1019888	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-49 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction (ED), including as secondary to service-connected 
disability.

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from July 1950 to July 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran initially asserted that he had ED as secondary to 
medication taken for service-connected posttraumatic stress 
disorder (PTSD).  In conjunction with his claim, he was 
afforded a VA examination in December 2008.  The 
genitourinary examiner provided an opinion that it was less 
likely as not that his ED was related to his PTSD.  The 
examiner essentially indicated that psychiatric medication 
can affect libido, but does not affect the mechanical ability 
to have an erection.  

The Veteran has indicated that his examiners have told him 
that medications that he takes for PTSD contribute to his ED, 
but he has not submitted evidence to that effect.  However, 
the Veteran has also asserted that his ED is etiologically 
related to his service-connected cold injury residuals.  The 
Veteran is service connected for cold injury residuals of 
both upper and both lower extremities.  The VA examiner did 
not provide an opinion on that assertion.  Nor did the 
examiner provide an opinion as to aggravation by PTSD.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain evidence that the 
Veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, the Board finds that an addendum opinion should 
be obtained from the VA examiner who conducted the December 
2008 VA examination, or if this examiner is unavailable.  Any 
recent VA treatment records should also be obtained.

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.




Accordingly, this matter is REMANDED for the following 
actions:

1.  Make arrangements to obtain the 
Veteran's treatment records for erectile 
dysfunction from the Port Richey VA 
treatment facility, dated from October 
2009 forward.

2.  The Veteran should be provided an 
opportunity to submit a statement from 
his examiner(s) regarding any etiological 
relationship between his ED and his PTSD 
and/or cold injury residuals.  

3.  Thereafter, obtain an addendum 
opinion should be obtained from the VA 
examiner who conducted the December 2008 
VA examination, or if this examiner is 
unavailable, from another VA examiner.  
The examiner should review the claims 
folder.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that the Veteran's 
erectile dysfunction is proximately due 
to, or the result of, his service-
connected cold injury residuals.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that the Veteran's 
erectile dysfunction is permanently 
aggravated by his service-connected cold 
injury residuals.  

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that the Veteran's 
erectile dysfunction is permanently 
aggravated by his service-connected PTSD.  

If aggravation is found present, the 
examiner should address the following 
medical issues: (1) The baseline 
manifestations of the Veteran's ED 
disability found present prior to 
aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected cold injury residuals 
and/or PTSD based on medical 
considerations.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or 
sufficiently answered, AMC should return the 
case to the examiner for completion of the 
inquiry.  

5.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

